Title: To Thomas Jefferson from Therese Ceracchi, 21 December 1802
From: Ceracchi, Therese
To: Jefferson, Thomas


          
            
             Généreux protecteur des infortunés,
            Rome, le 21: Xbre 1802.
          
          La malheureuse famille du Sculpteur Ceracchi, pour le quel vous avez eu mille bontés pendant son séjour en Amérique, se trouve en proie aux horreurs de l’indigence la plus horrible et dans l’affreuse Circonstance de périr de misere à chaque instant.
          Veuve, avec six enfans, hors d’état de gagner leur pain, je ne vis plus que de larmes amères, rongée par le plus noir chagrin. Ma situation empire chaque jour; trop souvent, hélas! le soleil se leve et se couche, sans que je sache où donner de la tête, où trouver de quoi appaiser les besoins qui nous tourmentent.
          C’est après avoir goûté les aisances de la fortune que je suis réduite dans une chambre étroite, privée de meubles, de linge et autres objets de première nécessité, que je suis absorbée sous le poids énorme d’un désespoir concentré, que je n’ai plus d’autre ressource que celle qu’une main sensible laisse échapper en fuyant. Non, je ne me plaindrais pas, si je n’entendais point nuit et jour les cris de mes pauvres enfans qui manquent de tout et qui, par le vuide que firent la mort de leur père et la longue chaîne des infortunes qui, depuis trois ans, pèsent sur nous, sont privés des avantages de l’éducation. Ah! Vertueux Président, le récit de mes maux dévore l’ame; le spectacle en est plus monstrueux encore.
          Comme vous le savez, Ceracchi avait été chargé de l’exécution d’un monument national pour perpétuer l’époque de l’heureuse fondation de la République Américaine. Il a fait tous ses modèles en terre cuite, et cet ouvrage ayant été suspendu, Ceracchi ne fut point payé de ses travaux. Ne pourriez-vous pas, sous ce prétexte, décider le Gouvernement des Etats Unis à m’accorder, à titre d’indemnité, un secours qui puisse m’aider à nous soulever de l’abyme affreux dans lequel nous sommes plongés?
          Pardonnez, bienfaisant Jefferson, si je vous parle si librement, si je ne crains pas d’exciter trop vivement votre sensibilité, la pénible situation de mes enfans m’y force et la connaissance de votre bon cœur, le souvenir flatteur de la tendre amitié que vous témoignâtes à mon infortuné mari me donnent un droit puissant à votre indulgence. 
          J’ai l’honneur de vous saluer avec respect.
          
            Teresa Ceracchi
          
         
      Editors’ Translation  
          
            
              Generous protector of the afflicted,
              Rome, 21 Dec. 1802
            
            The afflicted family of the sculptor Ceracchi, to whom you were so kind during his stay in America, is assailed by the horror of the most terrible indigence and is in the awful circumstance of being close to perishing from poverty at every moment.
            Widowed, with six children and unable to earn bread for them, consumed by the darkest sorrow, I subsist on bitter tears. My situation grows worse every day. Too often, alas, the sun rises and sets without my knowing what to do, where to find ways to meet the needs that torment us.
            After having tasted the comforts of wealth, I am reduced to one small room, with no furniture, linens or other basic necessities. I am caught under the enormous weight of intense despair. I have no resources but those some kind hand hastily lets fall. No, I would not complain if I was not hearing, day and night, the cries of my poor children, who lack everything and who are deprived of the advantages of education because of the absence left by their father’s death and the long chain of misfortunes that have befallen us for the past three years. Ah, virtuous president, hearing about my misfortunates devours the soul. Seeing them is even more monstrous.
            As you know, Ceracchi was entrusted with creating a national monument to perpetuate the period of the auspicious founding of the American republic. He made all the models in clay. When the project was suspended, he was not paid for his work. In light of this, could you not persuade the United States government to indemnify me with some assistance to help me raise my family from the awful abyss in which we are plunged?
            Forgive me, beneficent Mr. Jefferson, for speaking so frankly to you, for daring to arouse your feelings. My children’s desperate situation forces me to do so. The knowledge of your good heart and the gratifying memory of your warm friendship for my unfortunate husband give me a strong right to your indulgence. 
            I have the honor of greeting you with respect.
            
              Teresa Ceracchi
            
          
        